        Case 2:20-cv-02370-NIQA Document 1 Filed 05/20/20 Page 1 of 14




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 BRIAN J. LYNGAAS, D.D.S., P.L.L.C., )
 individually and on behalf of a class of )
 similarly-situated persons,              )
                                          ) Case No.
               Plaintiff,                 )
                                          )
        v.                                ) Complaint – Class Action
                                          )
 IQVIA INC.,                              )
                                          )
               Defendant.                 )

                           CLASS ACTION COMPLAINT

      Plaintiff, Brian J. Lyngaas, D.D.S., P.L.L.C. (“Plaintiff”), brings this action on

behalf of itself and all other persons similarly situated and alleges the following upon

information and belief against IQVIA Inc. (“Defendant”), except for those allegations

pertaining to Plaintiff or its attorneys, which are based upon personal knowledge.

                           PRELIMINARY STATEMENT

      1.     Defendant sent unsolicited advertisements by facsimile to Plaintiff and

others in violation of the federal Telephone Consumer Protection Act, 47 U.S.C. § 227,

including regulations the Federal Communications Commission (“FCC”) has

prescribed thereunder, 47 C.F.R. § 64.1200 (collectively, the “TCPA”).

      2.     Defendant sent Plaintiff at least one unsolicited advertisement by

facsimile, a true and correct copy of which is attached hereto as Exhibit A. Discovery

might reveal more. Defendant sent the same or substantially similar advertisements

by facsimile to the other class members.
        Case 2:20-cv-02370-NIQA Document 1 Filed 05/20/20 Page 2 of 14




      3.      Exhibit A solicited participation in Defendant’s commercial data-

collection business. Specifically, Defendant’s fax offered $30 to complete an “online

survey - National Healthcare Census” (“NHC”). Exhibit A (“Receive a guaranteed $30

for completing a short online survey.” … “Timely check payments in 2 to 4 weeks – as

good as cash”).

      4.     Plaintiff brings this action on behalf of a nationwide class of all persons

or entities sent one or more of Defendant’s unsolicited facsimiles seeking

participation in a payment-for-participation survey or study. Plaintiff alleges that

such facsimiles are TCPA “advertisements.”

      5.     Unsolicited facsimile advertisements cause injury or damage to the

recipients. Such a “junk” fax wastes the recipient’s valuable time. A junk fax typically

uses the recipient’s fax machine, and often its paper and ink toner, for the advertiser’s

purposes. Unsolicited faxes tie up telephone lines, prevent fax machines from

receiving authorized faxes, prevent their use for authorized outgoing faxes, cause

undue wear and tear on the recipients’ fax machines, and require additional labor to

attempt to discern the source and purpose of the unsolicited message. Unsolicited

advertisements sent by facsimile are unlawful.

      6.     For the entire class, Plaintiff seeks relief under the TCPA; specifically,

(a) statutory damages for each violation of the TCPA, including increased statutory

damages if the Court determines Defendant’s violations were knowing or willful and

(b) an injunction to halt Defendant’s unlawful fax advertising program.




                                           2
        Case 2:20-cv-02370-NIQA Document 1 Filed 05/20/20 Page 3 of 14




                     PARTIES, JURISDICTION, AND VENUE

      7.     Plaintiff is a Michigan professional limited liability company operating a

licensed dental practice in Livonia, Michigan. Dr. Brian Lyngaas is the dentist.

      8.     Defendant, IQVIA Inc., is a Delaware corporation with its principal

place of business in Plymouth Meeting, Pennsylvania. Formerly known as

QuintilesIMS, Defendant is successor by merger to a number of corporations

including ImpactRX, Inc. and AlphaImpactRX, Inc. operating out of 550 Blair Mill

Road, Horsham, PA, 19044-2376.

      9.     The Court has subject matter jurisdiction under 28 U.S.C. § 1331,

because the claims arise under federal law, 47 U.S.C. § 227.

      10.    Personal jurisdiction exists over Defendant in Pennsylvania because its

principal place of business is in this State, because Defendant transacts business

here, and because Defendant committed tortious acts in this State by causing the

transmission of unlawful advertisements by facsimile.

      11.    Venue is proper in the Eastern District of Pennsylvania because

Defendant is located in Horsham, PA, Defendant committed statutory torts in this

District, and a significant portion of the events took place here.

                                        FACTS

      12.    Defendant is engaged in data mining for the healthcare industry.

Defendant collects human health data for its customers and to add to its proprietary,

commercially-available database. Defendant compensates dentists and other

healthcare professionals to provide information about drug prescriptions, and then




                                           3
        Case 2:20-cv-02370-NIQA Document 1 Filed 05/20/20 Page 4 of 14




aggregates, organizes, and sells that data to support the marketing efforts of drug

makers and others.

      13.    Defendant is the world’s largest “contract research organization”

(“CRO”). 1 It serves health information industries, including the pharmaceutical,

biotechnology, and medical device industries. It provides preclinical services

including clinical monitoring and data management.

      14.    Defendant is a for-profit business and sometimes does business under

the brand name Impact Network. Part of Defendant’s business practice involves

sending unsolicited facsimiles to healthcare providers (dentists, doctors, etc.)

soliciting their valuable participation in surveys or studies in exchange for monetary

compensation.

      15.    Defendant sent Plaintiff at least one unsolicited advertisement by

facsimile. A true and correct copy of a fax Plaintiff received on June 13, 2017, is

attached as Exhibit A. Plaintiff received the fax on a standalone machine that

automatically printed Defendant’s advertisement on Plaintiff’s paper.

      16.    Exhibit A is a one-page document from “Impact Network” (one of

Defendant’s brand names) and soliciting paid participation in an online survey.

      17.    Exhibit A seeks participation in Defendant’s National Healthcare

Census (“NHC”).




1      See The Vall D’Hebron Campus signs a Prime Site Agreement with IQVIA,
the world’s largest clinical trials management company,
https://www.iqvia.com/en/locations/spain/newsroom/2018/04/prime-site-agreement
(last visited May 18, 2020).


                                          4
        Case 2:20-cv-02370-NIQA Document 1 Filed 05/20/20 Page 5 of 14




      18.    The NHC is a “nationally syndicated survey ask[ing] about over the

counter product recommendations [by healthcare providers].” Exhibit B.

      19.    Before a provider can access the NHC, he or she must register on

www.myimpactnetwork.com. Exhibit A.

      20.    Defendant owns and operates www.myimpactnetwork.com. Exhibit C.

      21.    According to the site’s privacy policy, Defendant “may collect a variety

of personally identifiable information, including but not limited to: name, email

address, mailing address, medical degree, practice description, DEA number, state

license number and medical specialties.” Exhibit C. “Submission of registration data

is mandatory to allow use of [www.myimpactnetwork.com].” Id.

      22.    The TCPA prohibits the use of “any telephone facsimile machine,

computer or other device to send, to a facsimile machine, an unsolicited

advertisement….” 47 U.S.C. § 227 (b) (1) (C). The TCPA defines an “unsolicited

advertisement” as “any material advertising the commercial availability or quality of

any property, goods, or services which is transmitted to any person without that

person’s prior express invitation or permission….” Id., § 227 (a) (5).

      23.    Defendant sent Exhibit A and other facsimiles to Plaintiff and others

throughout the United States. Plaintiff intends to locate those advertisements in

discovery. See Exhibit D, demand for preservation of evidence.

      24.    Defendant’s    facsimiles    advertised    and    solicited   compensated

participation in Defendant’s commercially available data collection business, whether

for client-funded studies or to supplement or refine Defendant’s own commercially-




                                           5
       Case 2:20-cv-02370-NIQA Document 1 Filed 05/20/20 Page 6 of 14




available database.

      25.   Defendant provides both cash and non-cash points and compensation to

induce health professionals to provide valuable participation in “surveys” and

“studies,” and Defendant sells or licenses the collected information to Defendant’s

paying customers.

      26.   Plaintiff did not expressly invite or give permission to anyone to send

Exhibit A or any other advertisement from Defendant to Plaintiff by facsimile.

      27.   Plaintiff did not have an established business relationship (“EBR”) with

Defendant, but EBR is irrelevant in this case because Defendant’s fax does not

contain the opt-out notice required by the TCPA.

      28.   Plaintiff and the other class members owed no obligation to protect their

fax machines from Defendant’s unsolicited advertisements. Their fax machines are

ready to send and receive their urgent communications, or private communications

about their patients’ medical needs, not to receive Defendant’s unlawful

advertisements.

      29.   Defendant’s unsolicited faxes damaged Plaintiff and the other class

members. Unsolicited faxes tie up the telephone lines, prevent fax machines from

receiving or sending authorized faxes, cause undue wear and tear on the recipients’

fax machines, waste paper and ink toner, and always waste the recipients’ valuable

time in discerning the source and purpose of the unsolicited message. An unsolicited

fax interrupts the recipient’s privacy. Reviewing the fax wastes the recipient’s

valuable time that would have been spent on something else.




                                         6
          Case 2:20-cv-02370-NIQA Document 1 Filed 05/20/20 Page 7 of 14




                            CLASS ACTION ALLEGATIONS

      30.     Plaintiff brings this case as a class action on behalf of itself and all

others similarly situated as members of a class, initially defined as follows:

      All persons and entities sent one or more facsimiles (a “fax”) after May
      19, 2016, soliciting participation in a survey or study in exchange for
      compensation, without prior express invitation or permission and
      without the clear and conspicuous opt-out notice required by 47 C.F.R.
      64.1200 (a) (4) (iii).

Plaintiff anticipates modifying the proposed class definition—including proposing

subclasses if appropriate—after discovery about the scope of Defendant’s fax

advertising practice and about any affirmative defenses Defendant pleads.

      31.     Excluded from the class are Defendant, any entity in which Defendant

has   a    controlling   interest,   each   of       Defendant’s   officers,   directors,   legal

representatives, heirs, successors, and assigns, and any Judge assigned to this action,

including his or her immediate family.

      32.     In this action, Plaintiff intends to discover, include, and resolve the

merits of claims about all advertisements Defendant sent by fax, not merely the fax

attached hereto as Exhibit A.

      33.     Defendant’s fax advertising program involved other, substantially-

similar advertisements soliciting healthcare professionals to provide valuable

information in exchange for compensation.

      34.     This action is brought and may be properly maintained as a class action

pursuant to Fed. R. Civ. P. 23. The action satisfies Rule 23 (a)’s numerosity,

commonality, typicality, and adequacy requirements. Additionally, prosecution of

Plaintiff’s claims separately from the putative class’s claims would create a risk of


                                                 7
        Case 2:20-cv-02370-NIQA Document 1 Filed 05/20/20 Page 8 of 14




inconsistent or varying adjudications under Rule 23 (b) (1) (A). Furthermore, the

questions of law or fact that are common in this action predominate over any

individual questions of law or fact making class representation the superior method

to adjudicate this controversy under Rule 23 (b) (3).

      35.    Numerosity/impracticality of joinder. The class is so numerous that

individual joinder of each member is impracticable. Plaintiff does not know the

precise number of class members or their identities, but expects to discover such

information in Defendant’s records or the records of third parties.

      36.    Commonality and predominance. There is a well-defined community of

interest and there are common questions of law and fact that predominate over any

questions affecting only individual members of the class. These common legal and

factual questions, which do not vary from one class member to another, and which

may be determined without reference to the individual circumstances of any class

member, include, but are not limited to the following:

             a.     Whether Exhibit A and other to-be-discovered facsimiles sent by

      or on behalf of Defendant solicited participation in surveys or studies in

      exchange for compensation and, in so doing, advertised the commercial

      availability or quality of any property, goods or services;

             b.     The manner and method used to compile or obtain the list(s) of

      fax numbers to which Defendant’s facsimiles were sent;

             c.     The manner and method used to send facsimiles to Plaintiff and

      the other class members;




                                          8
        Case 2:20-cv-02370-NIQA Document 1 Filed 05/20/20 Page 9 of 14




             d.     Whether Defendant violated the TCPA and if so whether the

      Court should award statutory damages to Plaintiff and the other class

      members;

             e.     Whether Defendant willfully or knowingly violated the TCPA and

      if so whether the Court should exercise its discretion to increase the amount of

      the statutory damages award to an amount equal to not more than three times

      the amount; and

             f.     Whether the Court should enjoin Defendant from sending

      facsimiles like those at issue without prior express invitation or permission or,

      in the case of an EBR, without the clear and conspicuous opt-out notice the

      TCPA requires.

      37.    Typicality of claims. Plaintiff’s claims are typical of the claims of the

other class members, because all were injured by the same wrongful conduct. Each

was sent one or more of Defendant’s unsolicited advertisements by facsimile. If

Plaintiff prevails on its claims, then the other class members will prevail as well.

      38.    Adequacy of representation. Plaintiff is an adequate representative of

the class because its interests do not conflict with the interests of the class it seeks to

represent. Plaintiff has retained attorneys who are competent and experienced in

complex class action litigation, and in TCPA litigation in particular. Plaintiff intends

to vigorously prosecute this action. Plaintiff and counsel will fairly and adequately

protect the interest of the class.

      39.    A class action is the superior method of adjudicating the common




                                            9
       Case 2:20-cv-02370-NIQA Document 1 Filed 05/20/20 Page 10 of 14




questions of law or fact that predominate over individual questions. A class action is

superior to other available methods for the fair and efficient adjudication of this

lawsuit, because individual litigation of the claims is economically unfeasible and

procedurally impracticable. The likelihood of individual class members prosecuting

separate claims is remote, and even if every class member could afford and wanted

to undertake individual litigation, such cases would unduly burden the court system.

Plaintiff knows of no difficulty to be encountered in the management of this action

that would preclude its maintenance as a class action.

                                      COUNT I

                 Telephone Consumer Protection Act, 47 U.S.C. § 227

      40.    The TCPA prohibits the “use of any telephone facsimile machine,

computer or other device to send an unsolicited advertisement to a telephone

facsimile machine….” 47 U.S.C. § 227 (b) (1).

      41.    Defendant sent unsolicited advertisements by facsimile to Plaintiff and

the other class members.

      42.    An “unsolicited advertisement” is “any material advertising the

commercial availability or quality of any property, goods, or services which is

transmitted to any person without that person’s express invitation or permission.” 47

U.S.C. § 227 (a) (4).

      43.    Exhibit A advertises the commercial availability or quality of property,

goods, or services.

      44.    Exhibit A advertises an opportunity to exchange a service for payment.

      45.    Exhibit A advertises money in exchange for answering an online survey.


                                         10
       Case 2:20-cv-02370-NIQA Document 1 Filed 05/20/20 Page 11 of 14




       46.    Defendant did not obtain Plaintiff’s express invitation or permission to

send an advertisement by facsimile. Therefore, Defendant will not be able to allege

or prove a defense of “prior express invitation or permission.”

       47.    Plaintiff did not have an “established business relationship” (“EBR”)

with Defendant when Exhibit A was sent by facsimile.

       48.    Exhibit A does not include the clear and conspicuous opt-out notice the

TCPA requires on every advertisement sent on the basis of an EBR. See 47 U.S.C. §

227 (b) (2) (D) & (E) and 47 C.F.R. § 64.1200 (a) (4) (iii) & (v).

       49.    Section (b) (1) (C) (iii) of the TCPA requires that an opt-out notice must:

             (i)    … [be] clear and conspicuous and on the first page of the
       unsolicited advertisement;

             (ii)   … state[] that the recipient may make a request to the
       sender of the unsolicited advertisement not to send any future
       unsolicited advertisements to a telephone facsimile machine or
       machines and that failure to comply, within the shortest reasonable
       time, as determined by the Commission, with such a request meeting
       the requirements under subparagraph (E) is unlawful;

              (iii) … set forth the requirements for a request under
       subparagraph (E)[ i.e., the request (1) must identify the telephone
       number(s) of the telephone facsimile machine(s) to which the request
       relates, (2) must be made to the telephone or facsimile number of the
       sender provided pursuant to subparagraph (D) (iv), and (3) will not be
       binding if a person at the requesting party provides express invitation
       or permission to the sender “subsequent to such request”]; and

              (iv) … include[]—

                   (I)    a domestic contact telephone and facsimile machine
              number for the recipient to transmit such a request to the sender;
              and

                    (II)  a cost-free mechanism for a recipient to transmit a
              request pursuant to such notice to the sender of the unsolicited



                                            11
       Case 2:20-cv-02370-NIQA Document 1 Filed 05/20/20 Page 12 of 14




             advertisement; the Commission shall by rule require the sender
             to provide such a mechanism and may, in the discretion of the
             Commission and subject to such conditions as the Commission
             may prescribe, exempt certain classes of small business senders,
             but only if the Commission determines that the costs to such class
             are unduly burdensome given the revenues generated by such
             small businesses.

      50.    Defendant sent unsolicited facsimiles without the required opt-out

notice to Plaintiff and the other class members offering compensation in exchange for

participation in one or more internet or telephone surveys or studies.

      51.    Defendant intended to gather opinions and other valuable market

research data from participants and then provide that information to Defendant’s

paying clients in the healthcare industry.

      52.    The TCPA provides a private right of action as follows:

            3.     Private right of action. A person may, if otherwise
      permitted by the laws or rules of court of a state, bring in an
      appropriate court of that state:

                   (A)    An action based on a violation of this
             subsection or the regulations prescribed under this
             subsection to enjoin such violation,

                   (B)    An action to recover for actual monetary loss
             from such a violation, or to receive $500 in damages for
             each such violation, whichever is greater, or

                    (C)    Both such actions.

47 U.S.C. § 227 (b) (3).

      53.    The Court may treble the statutory damages if it determines that a

violation was knowing or willful. 47 U.S.C. § 227 (b) (3).

      54.    Here, Defendant violated 47 U.S.C. § 227 (b) (1) (C) by sending




                                          12
       Case 2:20-cv-02370-NIQA Document 1 Filed 05/20/20 Page 13 of 14




unsolicited advertisements by facsimile (such as Exhibit A) to Plaintiff and the other

class members.

      55.    The TCPA is a strict liability statute and Defendant is liable even if its

actions were negligent. 47 U.S.C. § 227 (b) (3).

      WHEREFORE, Plaintiff demands judgment individually and on behalf of all

others similarly situated, and against Defendant, as follows:

             A.     That the Court adjudge and decree that the present case may be

      properly maintained as a class action, appoint Plaintiff as the representative

      of the class, and appoint Plaintiff’s counsel as counsel for the class;

             B.     That the Court award $500.00 in statutory damages for each

      violation of the TCPA;

             C.     That, if it finds that Defendant willfully or knowingly violated the

      TCPA, the Court exercise its discretion and increase the amount of the

      statutory damages award to an amount equal to not more than 3 times the

      amount (Plaintiff requests trebling);

             D.     That the Court enjoin Defendant from sending unsolicited

      advertisements by facsimile; and

             E.     That the Court award costs and such further relief as it deems

      just and proper.




                                          13
Case 2:20-cv-02370-NIQA Document 1 Filed 05/20/20 Page 14 of 14




                       Respectfully submitted,

                       Brian J. Lyngaas, D.D.S, P.L.L.C., individually
                       and on behalf of a class of similarly-situated
                       persons

                  By: /s/ Richard Shenkan
                      One of its attorneys

                       Richard Shenkan (PA 79800)
                       SHENKAN INJURY LAWYERS, LLC
                       P.O. Box 7255
                       New Castle, PA 16107
                       (800) 601-0808 (phone)
                       rshenkan@shenkanlaw.com

                       Phillip A. Bock (pro hac vice to be sought)
                       Tod A. Lewis (pro hac vice to be sought)
                       Molly Stemper (pro hac vice to be sought)
                       BOCK, HATCH, LEWIS & OPPENHEIM, LLC
                       134 N. La Salle St., Ste. 1000
                       Chicago, IL 60602
                       (312) 658-5500 (phone)
                       service@classlawyers.com




                               14
